Name: Commission Regulation (EEC) No 1301/91 of 17 May 1991 amending Regulation (EEC) No 1239/91 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5. 91 Official Journal of the European Communities No L 123/21 COMMISSION REGULATION (EEC) No 1301/91 of 17 May 1991 amending Regulation (EEC) No 1239/91 on the supply of various consignments of cereals as food aid HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1239/91 is hereby replaced by the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 1239/91 (3) issued an invitation to tender for the supply, as food aid, of 25 000 tonnes of cereals ; whereas the installations at the place of storage indicated in Annex II to the Regula ­ tion in question for Lot B do not permit bagging of the goods to be carried out under optimum conditions ; whereas Annex II to that Regulation should be amended to indicate the address of the new place of storage, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p . 1 . O OJ No L 172, 21 . 6. 1989, p . 1 . (3) OJ No L 119, 14. 5. 1991 , p . 13 . No L 123/22 Official Journal of the European Communities 18 . 5 . 91 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista A 10 000 6 432 : Emder Lagerhaus GmbH (Elag) Nesserlanderstr. 150 D-2970 Emden-AuÃ enhafen Lager Nr. 067 601 ; Partie Nr. 190 200 3 568 : Emder Lagerhaus GmbH (Elag) Nesserlanderstr. 150 D-2970 Emden-AuÃ enhafen Lager Nr. 067 603 ; Partie Nr. 188 586 B 15 000 SIMAGIR SA Cours Bacolan, 28 F-33390 Blaye